Citation Nr: 1741293	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2. Entitlement to service connection for arthritis of the left hand. 

3. Entitlement to an increased rating for service-connected lumber degenerative disc disease, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966 and from January 1974 to July 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an October 2015 videoconference hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in January 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to service-connection for arthritis of the left hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The competent and probative evidence does not establish that the Veteran's diagnosed COPD was caused by or is otherwise related to his service connected asbestos exposure or to his military service.

2. There are significant differences in the ranges of motion reported in VA and private physical therapy records, with the Veteran challenging the VA examination results.  The basis for the discrepancy cannot be determined from the record.  Using private findings, the Veteran's back disorder more nearly approximates the findings needed for the higher rating.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 40 percent, but no higher for service-connected lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

For both issues of service connection for COPD and increased rating for lumbar degenerative disc disease, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in November 2009, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

Further, VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing adequate VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness in adjudicating his increased rating claim.  38 C.F.R. § 3.159 (c) (2016). 

Further, as the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet.App. 268, 271 (1998). 

II. Service Connection

The Veteran is seeking entitlement to service connection for COPD.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,  1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection could be warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records do not show diagnosis, findings, or treatment of COPD. 

The record indicates that the Veteran was diagnosed with COPD in 1997 and 2005.  Numerous radiology records note that the Veteran has COPD and was exposed to asbestos, but no link between them is mentioned. 

As the July 2010 VA examination noted, a chest x-ray was taken in September 1989, two month after the Veteran's separation from service.  This x-ray indicated "minimal pleural thickening along the lateral chest walls and the suggestion of a calcified pleural plaque in the left lung base."  See July 2010 VA Examination, at 8-9.  The Veteran referred to this chest x-ray in the October 2015 Board hearing.  See October 2015 Board hearing transcript, at 11.  

Further, in the July 2010 VA examination, the examiner noted that the three asbestos related diseases were pleural plaques, interstitial fibrosis, and mesothelioma.  The Veteran was granted entitlement to service connection for residuals of asbestos exposure since August 1989.  However, the examiner also noted that three obstructive lung diseases were asthma, emphysema, and chronic bronchitis.  The record indicates that the December 2008 chest x-ray revealed bilateral emphysematous changes.  The examiner concluded that since any of the three asbestos related diseases are not related to any of the three obstructive lung diseases, the examiner concluded that asbestosis was not related to COPD.  The examiner further concluded that the Veteran's COPD was a result of 50 years of smoking.  

In January 2016, the Board remanded this issue and directed the RO to obtain an addendum opinion because the July 2010 VA examination did not discuss whether exposure to asbestos might have aggravated airway inflammation and obstruction.  

In the July 2016 VA examination addendum opinion, the examiner states that airways obstruction generally reflects concomitant exposure to cigarette smoke, but rarely occurs in the absence of tobacco exposure.  The examiner further notes that airflow limitation in these patients may be due to inflammation of large airways resulting from asbestos deposition along the respiratory bronchioles and alveolar duct bifurcations.  Then, the examiner concluded that it was less likely as not that the Veteran's service-connected exposure to asbestos caused a permanent increase in severity of his COPD because there is no objective evidence of increase in severity based on pulmonary function tests.  The July 2010 pulmonary function tests referred to here indicate that mild obstructive lung defect was observed with moderate decrease in diffusion capacity, but there was insignificant response to bronchodilator.  

While the Veteran is competent to report subjective symptoms, such as feeling fatigue or difficulties in breathing, he is not competent to provide a medical determination.  Medical etiology or aggravation is not one of lay observation but rather can only be established through objective clinical testing and medical knowledge.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Having reviewed all the evidence of record, the Board affords more weight to the medical opinions from the VA examination than the Veteran's lay statements in support of the claim because the examiner provided a rationale and the Veteran's lay statements are not competent to establish a nexus to service or provide medical basis for aggravation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

The Board also finds that the evidence does not support a finding of direct service connection either.  The Veteran has a current diagnosis of COPD.  However, his service treatment records do not indicate an in-service incident of the disease.  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. Increased Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks a higher evaluation for his service-connected lumbar degenerative disc disease, which is currently assigned 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5237 is based on lumbosacral or cervical strain.  Schedular ratings for disabilities of the spine are provided by application of the general rating formula for diseases or injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Id. 

Under the general formula, a rating of 20 percent is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id., at Note (5).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id., at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).  There is no indication of this type of incapacitation in this case, and these provisions do not apply.

The Veteran submitted a physical therapy record dated July 7, 2010, which conducted the range of motion testing.  As pointed out in the January 2016 remand, the measurement was in percentage, not in degrees as specified in the diagnostic code.  The reported results in percentage were converted into degrees based on the A.M.A. Guides to the Evaluation of Permanent Impairment as summarized by the Veteran in a statement submitted in January 2011: 

Lumbar
Test results (% of Normal) 
Normal
Measurements converted into degrees
Flexion
25
60
15
Extension
25
25
6.25
Left Lateral Flex.
25
25
6.25
Right Lateral Flex.
25
25
6.25

It is noted that normal flexion is to 90 degrees under VA provisions, and that 25 percent of normal would then be 22.5 degrees.

The Veteran further expresses his skepticism toward the results of the July 20, 2010 VA examination, which reported the forward flexion to be 0 to 60 degrees.  He states that the VA measurement was in error because it is not consistent with how the examiner expressed a surprise to his limited forward bending.  The Veteran referred to this incident again in his October 2015 Board hearing.  

In July 2010, the Veteran was afforded a VA examination as noted above.  The reported results of the range of motion (ROM) testing (in degrees) are: 
Forward flexion: 0-60; 
Extension: 0 -22; 
Right lateral flexion: 0-25; 
Left lateral flexion: 0-28;
Right and left lateral rotation: 0-30
And ROM limited by pain and stiffness.  

In October 2016, the Veteran had a new VA examination.  The reported results are: 
Forward flexion: 0-55; 
Extension: 0 -25; 
Right lateral flexion: 0-30; 
Left lateral flexion: 0-30; 
Right and left lateral rotation: 0-30
All ROM above exhibited pain.  No IVDS was found.  No ankylosis of the spine was found either.  The Board notes that these results are consistent with the results from the previous VA examination in July 2010.  

Most recently, the Veteran submitted results of ROM testing conducted by a private physical therapist in November 2016.  The results are: 

Lumbar: 
Active extension: 13 degrees
Active flexion: 10 degrees
Active side bend left: 6 degrees
Active side bend right: 7 degrees

The therapist noted that significant deficits were noted in his active range of motion in his lumbar spine limiting his ease to look over his shoulders to drive, looking down to read; limited trunk mobility restrict tolerance with squatting, reaching items on the ground and other household ADL's.  The Board notes that these results are consistent with the previous results from July 2010 ROM testing by a physical therapist.  And this ROM testing was conducted 6 years later than the other testings of record, and it is the most recent.  

In the October 2015 Board hearing, the Veteran reported that he spent two days in bed due to his back problems in June 2015.  He also expressed that he had difficulty in walking due to pain.  Some days he could walk 20-30 feet, but then some other days he could do 200 to 300 feet.  Some days, he could not function.  He has shooting pains and when coughing hard, he feels that the whole back is trying to realign itself.  

The Board notes that there are significant differences with the recorded motion, including the reported limitation of flexion.  The basis for these discrepancies cannot be determined from the record.  It is noted that the Veteran took medicine for his back problem for many years, and that he can no longer take it due to other impairment.  As such, with resolution of reasonable doubt in the Veteran's favor, using the private figures, the Board finds that the rating of 40 percent, but no higher, more nearly and appropriately approximates the current condition of the Veteran's lumbar degenerative disc disease.  However, a higher rating is not warranted because no ankyloses of the entire spine or thoracolumbar spine has been noted in the evidence.  No IVDS was found either.  

In conclusion, the evidence demonstrates that the Veteran's lumbar degenerative disc disease symptoms are fully and appropriately addressed by the criteria for a 40 percent rating, but there is no suggestion that the Veteran suffered from ankylosis or IVDS.  Therefore, a higher rating than 40 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 


ORDER

Entitlement to service connection for COPD is denied. 

Entitlement to an increased evaluation of 40 percent, but no higher, for the Veteran's lumbar degenerative disc disease is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

With respect to the issue of service connection for the left hand arthritis, another remand is required to ensure that the Veteran is given every consideration.  

The Veteran was granted entitlement to service connection for chronic renal failure, stage III associated with lumbar degenerative disc disease in a January 2016 rating decision.

In the July 2010 VA examination, the Veteran reported left third finger fracture during service and stated that he was doing fine without any problems or symptoms until about 2008 when he was diagnosed with renal insufficiency and his Mobic was discontinued.  After that time, he began to notice left hand and left 4th and 5th finger pain when his rheumatologist reportedly attributed to arthritis from discontinuing Mobic.  The examiner found no objective evidence of arthritis at that time.  In the July 2016 addendum opinion, the examiner concluded that it was less likely than not that the Veteran's diffuse arthritis of left hand is caused by or a result of service or left third finger middle phalanx fracture because the September 1989 x-ray of left hand was negative for arthritis, which was first noted in 2008.  

This examination was conducted prior to the January 2016 rating decision and failed to address a possible connection between the Veteran's service-connected chronic renal failure, which prevented the Veteran from using an arthritis medication. 

Therefore, an addendum medical opinion must be obtained to address this new theory of entitlement between his service-connected renal failure and the Veteran's left hand arthritis.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records, including from VA and other entities that the Veteran identifies.  All attempts to obtain records should be documented in the claims folder.

2. Obtain an addendum opinion from the July 2010 VA examiner, or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's left hand arthritis.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record.  The examiner should review the entire record.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hand arthritis is related to or aggravated by his service-connected chronic renal failure, and the medication change caused thereby.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should adjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


